Opinion by
Cline, J.
The merchandise is crude earth. The customs inspector reported that the bags bear a tag which is marked “Czecho Slovakia” but the bags themselves were not stenciled. It appeared from the record that the plaintiff made no effort to establish that the tags would not become removed from the bags when they were opened. The evidence was therefore held insufficient to overcome the presumption of correctness attaching to the collector’s decision. The protest was overruled. United States v. Monteverde & Parodi, Inc. (26 C. C. P. A. 112, C. A. D. 2) cited.